DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
The Amendment filed 2/3/2021 has been entered.  Claims 21-49 are pending in the application with claims 21-23, 38-40 amended, claims 25, 28, 35 withdrawn, claims 1-20 cancelled, and claims 44-49 newly added.  The previous 35 USC 112 rejection of claims 22, 23 are withdrawn in light of Applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46 and 49 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 46 recites a limitation “an optical fiber that supports the image sensor in position between the first and second channels during expansion of the first and second 
Claim 49 recites the limitation "the first channel" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 49 recites the limitation "the second channel" in Lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 41 and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fructus et al. (US Patent Application Publication No. 2011/0184233, hereinafter Fructus).

In regard to claim 41, Fructus teaches endoscope (2, Fig. 1) comprising:
an elongate body (1) comprising a proximal portion enclosed within a sheath cover (5) and a distal portion enclosed within an expandable cover (15, Fig. 1); 
an image sensor (101) disposed within distal portion of the elongate body, the image sensor configured to have a field of view external to the elongate body  (Par. 37, Fig. 2);
an illuminating element (102) disposed within the elongate body, the illuminating element configured to emit light within the field of view of the image sensor  (Par. 37, Fig. 2);
a first channel (12, 13) disposed within the elongate body, the first channel comprising a portion comprising a low-profile configuration, wherein the portion comprising the low-profile configuration is configured to expand to an enlarged-profile configuration to accommodate passage of a first object (Figs. 2,3),
wherein the proximal portion of the elongate body has a width when accommodating the first object within the first channel, wherein the distal portion of the elongate body has a width when accommodating the first object within the first channel, (Figs. 1,2,4 illustrates only the distal end expands), and a second channel disposed within the elongate body, the second channel comprising a portion comprising a low-profile configuration, wherein the portion comprising the low-profile configuration is configured to expand to an enlarged-profile configuration to accommodate passage of a second object (Par. 40 teaches of the working channel including one or more tubes (13) that can extend through one or more orifices (11) within the distal tip thereby creating a plurality of channels expandable within the distal tip),
wherein the proximal portion of the elongate body has a width when accommodating the second object within the second channel, wherein the distal portion of the elongate body has a width when accommodating the second object within the second channel (the second channel would expand in a similar manner to the first channel, Par. 40), wherein the width of the distal portion of the elongate body is greater than the width of the proximal portion of the elongate body when accommodating the second object within the second channel (Fig. 3, Par. 40), and
wherein the first channel the second channel and the image sensor are surrounded by the expandable cover (Par. 40 teaches of multiple channels extending within the distal tip, wherein the channels and image sensor would be surrounded by the expandable cover (15)), with the first channel and the second channel distributed circumferentially about the image sensor (the first and second channels are disposed around a circumference of the distal tip and would therefore also be disposed circumferentially about the image sensor); and
wherein the first channel and the second channel extend in an uninterrupted manner from a proximal end of the elongate body to a distal end of the elongate body (Fig. 2, the first and second channels (12, 13) provide a continuous path from the hub to the distal end of the elongate body).

In regard to claim 43, Fructus teaches wherein the enlarged-profile configuration of the first channel is a circular cross-sectional shape (Fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 24, 27, 29-32, 34, 36-38, 44, 45 and 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over Fructus et al. (US Patent Application Publication No. 2011/0184233, hereinafter Fructus) in view of Belson (US Patent Application Publication No. 2006/0235458).

In regard to claim 21, Fructus discloses an endoscope (2, Fig. 1) comprising: 
a hub (3);
a shaft (1) extending from the hub, the shaft having an outer dimension (Fig. 1); 
a distal tip (7) extending from a distal portion of the shaft (Figs. 1-2);
an image sensor (101) within the distal tip, the image sensor having a field of view external to the endoscope (Par. 37, Fig. 2);
an illuminating element (102) configured to emit light within the field of view of the image sensor (Par. 37, Fig. 2);
a first working channel (12, 13) disposed within the shaft and extending continuously from a proximal end at the hub to a distal end within the distal tip, the first working channel comprising a first portion (11) within the distal tip, wherein the first portion of the first working channel is configured to expand to an enlarged configuration to accommodate passage of a first object (Figs. 2,3),
(Figs. 2,3), and
wherein the first working channel is configured to accommodate passage of the first object through a proximal portion of the shaft while maintaining the outer dimension of the shaft (Figs. 2,3); and
a second working channel disposed within the shaft generally parallel with the first working channel and extending continuously from a proximal end at the hub to a distal end within the distal tip, the second working channel comprising a second portion within the distal tip, wherein the second portion of the second working channel is adapted to expand to an enlarged configuration to accommodate passage of a second object (Par. 40 teaches of the working channel including one or more tubes (13) that can extend through one or more orifices (11) within the distal tip thereby creating a plurality of channels expandable within the distal tip),
wherein the distal tip has a dimension greater than the outer dimension when the second portion of the second working channel has the enlarged configuration (the second portion would expand in a similar manner to the first portion, Par. 40), and
wherein the second working channel is configured to accommodate passage of the second object through the proximal portion of the shaft while maintaining the outer dimension of the shaft (Figs. 2,3,Par. 40).

Belson teaches an analogous instrument (500, Figs. 5A-5C) having expandable working channels (510, 520) disposed on an external surface thereof.   The channels are transitionable between a collapsed configuration and deployed configurations allowing the instrument to assume a smaller overall diameter during navigation with a body cavity.  As can be seen in Fig. 5C, the channels are positioned 180° apart from each other and sandwiching the imaging system therebetween.  Additionally, Belson teaches of a plurality of embodiments in which the instrument is provided with one, two, three or four expandable channels in a variety of configurations.
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the first and second working channels of Fructus such that they’re positioned 180° apart and sandwich the image sensor therebetween as taught by Belson as a matter of design choice since Fructus and Belson both teach of incorporating expandable working channels with an endoscope to reduce the overall size of the endoscope during positioning within a body cavity and the positioning of the working channels about the endoscope and positioning of the working channels about 

In regard to claim 24, Fructus teaches wherein the image sensor comprises a circular cross-sectional shape (Fig. 1).

In regard to claim 27, Fructus teaches wherein the illuminating element is located at least partially within the distal tip (Fig. 2).

In regard to claim 29, Fructus teaches further comprising an illumination source in communication with the illuminating element (102), wherein the illumination source (103) is located in the distal tip (Fig. 2).

In regard to claim 30, Fructus teaches wherein the first object comprises a tool (Par. 38).

In regard to claim 31, Fructus teaches wherein the first object comprises a fluid (Par. 38).

In regard to claim 32, Fructus teaches wherein the first object comprises a first tool and the second object comprises a second tool (Pars. 38,40).

In regard to claim 34, Fructus teaches wherein the distal tip is further configured for positioning the distal tip at a specified location within a patient (the distal tip is configured for insertion within a body cavity).

In regard to claim 36, Fructus teaches wherein the illumination source is selected from the group consisting of: an LED illumination source, a halogen illumination source, an incandescent illumination source, a xenon light illumination source, and a diode laser illumination source (via an LED, Par. 37).

In regard to claim 37, Fructus teaches wherein the tool is selected from the group consisting of: an ablation device, a cannula, a dissector, an electrode, a forceps, a grasper, a knot pusher, a laser fiber, a needle holder, a suction device, an irrigation instrument, and a trocar (Par. 38).

In regard to claim 38, Fructus teaches endoscope (2, Fig. 1) comprising:
a hub (3);
a shaft (1) extending from the hub, the shaft having a shaft width (Fig. 1);
a distal tip (7) extending from the shaft (Figs. 1-2);
an image sensor (101) located at least partially within the distal tip, the image sensor having a field of view external to the endoscope (Par. 37, Fig. 2);
an illuminating element (102) configured to emit light within the field of view of the image sensor (Par. 37, Fig. 2);
a first channel (12, 13) extending continuously from the hub to the distal tip having a proximal portion located at least partially within the shaft and a distal portion located at least partially within the distal tip, wherein the proximal portion of the first channel is configured to accommodate passage of a first object within the shaft width (Figs. 2,3),
wherein the distal portion of the first channel is configured to expand from a first width to a second width to accommodate passage of the first object through the first channel, wherein the distal tip has a width greater than shaft width when the first channel is expanded to the second width(Figs. 2,3); and
(Par. 40 teaches of the working channel including one or more tubes (13) that can extend through one or more orifices (11) within the distal tip thereby creating a plurality of channels expandable within the distal tip),
wherein the distal portion of the second channel is configured to expand from a third width to a fourth width to accommodate passage of the second object through the second channel, wherein the width of the distal tip is greater than shaft width when the second channel is expanded to the fourth width (the second portion would expand in a similar manner to the first portion, Par. 40).
Fructus does not expressly teach wherein the first channel and the second channel are radially disposed around opposite sides of the image sensor such that the distal tip expands in two directions.
Belson teaches an analogous instrument (500, Figs. 5A-5C) having expandable working channels (510, 520) disposed on an external surface thereof.   The channels are transitionable between a collapsed configuration and deployed configurations allowing the instrument to assume a smaller overall diameter during navigation with a body cavity.  As can be seen in Fig. 5C, the channels are positioned 180° apart from each other and sandwiching the imaging system therebetween.  Additionally, Belson 
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the first and second working channels of Fructus such that they’re positioned 180° apart and sandwich the image sensor therebetween as taught by Belson as a matter of design choice since Fructus and Belson both teach of incorporating expandable working channels with an endoscope to reduce the overall size of the endoscope during positioning within a body cavity and the positioning of the working channels about the endoscope and positioning of the working channels about the endoscope would not require undue experimentation since Belson teaches of numerous configurations in which the expandable channels can be positioned about an endoscope.

In regard to claim 44, Fructus is silent with respect to wherein expansion of the portion of the first channel to the enlarged-profile configuration and expansion of the portion of the second channel to the enlarged-profile configuration expands the expandable cover in different directions such that the expandable cover is spaced from the image sensor.
Belson teaches an analogous instrument (500, Figs. 5A-5C) having expandable working channels (510, 520) disposed on an external surface thereof.   The channels are transitionable between a collapsed configuration and deployed configurations 
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the first and second working channels of Fructus such that they’re positioned 180° apart and sandwich the image sensor therebetween as taught by Belson as a matter of design choice since Fructus and Belson both teach of incorporating expandable working channels with an endoscope to reduce the overall size of the endoscope during positioning within a body cavity and the positioning of the working channels about the endoscope and positioning of the working channels about the endoscope would not require undue experimentation since Belson teaches of numerous configurations in which the expandable channels can be positioned about an endoscope.

In regard to claim 45, Fructus teaches wherein the illuminating element and the imaging cable provide stiffness and support to the image sensor to maintain its position in approximately the center of the distal tip (the imaging cable and LEDs are coupled to the image sensor and would therefore provide some stiffness and support to the image sensor).

Belson teaches an analogous instrument (500, Figs. 5A-5C) having expandable working channels (510, 520) disposed on an external surface thereof.   The channels are transitionable between a collapsed configuration and deployed configurations allowing the instrument to assume a smaller overall diameter during navigation with a body cavity.  As can be seen in Fig. 5C, the channels are positioned 180° apart from each other and sandwiching the imaging system therebetween.  Additionally, Belson teaches of a plurality of embodiments in which the instrument is provided with one, two, three or four expandable channels in a variety of configurations.
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the first and second working channels of Fructus such that they’re positioned 180° apart and sandwich the image sensor therebetween as taught by Belson as a matter of design choice since Fructus and Belson both teach of incorporating expandable working channels with an endoscope to reduce the overall size of the endoscope during positioning within a body cavity and the positioning of the working channels about the endoscope and positioning of the working channels about the endoscope would not require undue experimentation since Belson teaches of numerous configurations in which the expandable channels can be positioned about an endoscope.


In regard to claim 47, Fructus teaches wherein the first and second working channels are disposed within an expandable tip cover (Fructus teaches that one or more appliances (13, i.e. working channel) is disposed within an expandable distal tip (7)) which has a radially deformable wall (15), Par. 40).

In regard to claim 48, Fructus discloses an endoscope (2, Fig. 1) comprising:
a shaft (1) having a non-expandable proximal sheath (5) and an expandable distal tip (7,15);
a working channel (12,13 form the working channel) that extend continuously through the entire length of the shaft and the distal tip (Fig. 2), and configured to expand within the expandable distal tip (Figs. 2,4 illustrate the orifice (12) part of the working channel expandable from a low-profile configuration to an expanded configuration); and
an image sensor (101) disposed within the distal tip (Fig. 2).
Fructus does not expressly teach of two parallel working channel that expand in generally opposing directions within the expandable distal and the image sensor disposed between the two working channels.
(500, Figs. 5A-5C) having expandable working channels (510, 520) disposed on an external surface thereof.   The channels are transitionable between a collapsed configuration and deployed configurations allowing the instrument to assume a smaller overall diameter during navigation with a body cavity.  As can be seen in Fig. 5C, the channels are positioned 180° apart from each other and sandwiching the imaging system therebetween.  Additionally, Belson teaches of a plurality of embodiments in which the instrument is provided with one, two, three or four expandable channels in a variety of configurations.
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the first and second working channels of Fructus such that they’re positioned 180° apart and sandwich the image sensor therebetween as taught by Belson as a matter of design choice since Fructus and Belson both teach of incorporating expandable working channels with an endoscope to reduce the overall size of the endoscope during positioning within a body cavity and the positioning of the working channels about the endoscope and positioning of the working channels about the endoscope would not require undue experimentation since Belson teaches of numerous configurations in which the expandable channels can be positioned about an endoscope.


In regard to claim 49, Fructus teaches further comprising an illuminating element and imaging cable configured to provide stiffness and support to the image sensor (the imaging cable and LEDs are coupled to the image sensor and would therefore provide some stiffness and support to the image sensor) to maintain a position in approximately the center of the distal tip between the first channel and the second channel during expansion of the distal tip (Belson provides support to provide the working channels spaced 180° apart such that the image sensor would be disposed between the working channels).

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fructus et al. (US Patent Application Publication No. 2011/0184233, hereinafter Fructus) in view of Monassevitch et al. (US Patent Application Publication No. 2011/0092766, hereinafter Monassevitch).

In regard to claim 21, Fructus discloses an endoscope (2, Fig. 1) comprising: 
a hub (3);
a shaft (1) extending from the hub, the shaft having an outer dimension (Fig. 1); 
a distal tip (7) extending from a distal portion of the shaft (Figs. 1-2);
an image sensor (101) within the distal tip, the image sensor having a field of view external to the endoscope (Par. 37, Fig. 2);
(102) configured to emit light within the field of view of the image sensor (Par. 37, Fig. 2);
a first working channel (12, 13) disposed within the shaft and extending continuously from a proximal end at the hub to a distal end within the distal tip, the first working channel comprising a first portion (11) within the distal tip, wherein the first portion of the first working channel is configured to expand to an enlarged configuration to accommodate passage of a first object (Figs. 2,3),
wherein the distal tip has a dimension greater than the outer dimension, when the first portion of the first working channel has the enlarged configuration (Figs. 2,3), and
wherein the first working channel is configured to accommodate passage of the first object through a proximal portion of the shaft while maintaining the outer dimension of the shaft (Figs. 2,3); and
a second working channel disposed within the shaft generally parallel with the first working channel an extending continuously from a proximal end at the hub to a distal end within the distal tip, the second working channel comprising a second portion within the distal tip, wherein the second portion of the second working channel is adapted to expand to an enlarged configuration to accommodate passage of a second object (Par. 40 teaches of the working channel including one or more tubes (13) that can extend through one or more orifices (11) within the distal tip thereby creating a plurality of channels expandable within the distal tip),
(the second portion would expand in a similar manner to the first portion, Par. 40), and
wherein the second working channel is configured to accommodate passage of the second object through the proximal portion of the shaft while maintaining the outer dimension of the shaft (Figs. 2,3,Par. 40).
Fructus does not expressly teach wherein the image sensor is located between the first working channel and the second working channel and the first working channel and the second working channel are separated by the image sensor, and expansion of the first portion of the first working channel to the enlarged configuration radially expands the distal tip in a first direction and expansion of the second portion of the second working channel to the enlarged configuration radially expands the distal tip in a second direction, generally opposed to the first direction.
Monassevitch teaches a multi-lumen sleeve (150) for use with an endoscope.  The sleeve comprises a primary lumen (155) in which the endoscope is positioned within and a plurality of secondary lumens (158) for introduction of instruments therein.  Monassevitch shows embodiments of the sleeve in which there are one, two, three or four secondary lumens as shown in Figs. 2-5.  Each of the secondary lumens (158) are capable of collapsing against the primary lumen to reduce the overall size of the endoscope assembly within a body cavity.  


In regard to claim 22, Monassevitch teaches wherein the first working channel and the second working channel are angularly separated around a circumference of the distal tip by about 120° (Fig. 5 shows the working channels positioned 120° apart).

In regard to claim 23, Monassevitch teaches wherein the first working channel and the illuminating element are separated by about 120° (Monassevich teaches that two, three or four expandable channels can be used within an endoscope, wherein at least one configuration of the expandable channels would result in the first working channel separated by about 120° from the illuminating element).

Claims 26 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Fructus et al. (US Patent Application Publication No. 2011/0184233, hereinafter Fructus) in view of Belson (US Patent Application Publication No. 2006/0235458), as applied to claim 21, and further in view of Konwitz et al. (US Patent Application Publication No. 2009/0076331, hereinafter Konwitz).

In regard to claim 26, Fructus teaches of the illuminating element being an LED and therefore is silent with respect to the illuminating element comprises an illumination fiber.
Konwitz teaches of an analogous endoscope having a compact distal tip comprising an imaging sensor (170), illumination components (180), as well a fluid and instrument channels (193,194) extending therethrough (Figs. 1-2), wherein the illumination components can be tip mounted LEDs or optical fiber bundles (Par. 76).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to substitute the LEDs of Fructus with the optical fiber bundles as taught by Konwitz as a matter of design choice since Konwitz acknowledges interchanging LEDs and optical fiber bundles is well known in the art for providing illumination within a body cavity.

In regard to claim 33, Belson is silent with respect to an outer diameter of the distal tip has a reduced cross-sectional area with an outer diameter of between about 1.5 mm and 5 mm.
Konwitz teaches of an analogous endoscope having a compact distal tip comprising an imaging sensor (170), illumination components (180) which can be LEDs or fiber bundles, as well a fluid and instrument channels (193,194) extending therethrough (Figs. 1-2).  Konwitz teaches that the diameter of the endoscope tip can be in the range of 0.7 mm to 7 mm and preferably 2 to 4 mm (Par. 75).  
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the endoscope of Fructus with a diameter of between 0.7 mm to 7 mm as taught by Konwitz as a matter of design choice since Fructus and Konwitz are concerned with minimizing the diameter of the endoscope for navigation within a body lumen.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Fructus et al. (US Patent Application Publication No. 2011/0184233, hereinafter Fructus) in view of Hastings (US Patent Application Publication No. 2012/0022325).

In regard to claim 42, Fructus teaches of the low-profile configuration being an elliptical shape and therefore fails to teach wherein the low-profile configuration of the first channel is a lunate cross-sectional shape.
(20) comprising a flexible sheath (30) having an image sensor (22) disposed at a distal end thereof and an expandable lumen (32) extending through the sheath.  The expandable lumen transitions from a crescent-shape non-expanded configuration to an expanded configuration when an instrument (40) is inserted therethrough, whereby the non-expanded configuration provides the benefit of reducing the size of the device during navigation to a target site within a body cavity.
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the low-profile configuration of Fructus with a crescent-shape as taught by Hastings as a matter of design choice since Fructus and Hastings both use expandable lumens to reduce the size of the distal tip during navigation within a body cavity until an instrument or tool is required for a procedure.  There being no unexpected results in substituting the elliptically shaped lumen of Fructus with the crescent-shaped lumen of Hastings.
Claims 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Fructus et al. (US Patent Application Publication No. 2011/0184233, hereinafter Fructus) in view of Hastings (US Patent Application Publication No. 2012/0022325).

In regard to claims 39 and 40, Fructus teaches of the channel transitioning from a low-profile elliptical configuration to an expanded-profile rounded configuration and therefore fails to teach wherein the low-profile configuration of the first channel and second channels configured being a lunate cross-sectional shape having the first width.
(20) comprising a flexible sheath (30) having an image sensor (22) disposed at a distal end thereof and an expandable lumen (32) extending through the sheath.  The expandable lumen transitions from a crescent-shape non-expanded configuration to an expanded configuration when an instrument (40) is inserted therethrough, whereby the non-expanded configuration provides the benefit of reducing the size of the device during navigation to a target site within a body cavity.
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the low-profile configuration of Fructus with a crescent-shape as taught by Hastings as a matter of design choice since Fructus and Hastings both use expandable lumens to reduce the size of the distal tip during navigation within a body cavity until an instrument or tool is required for a procedure.  There being no unexpected results in substituting the elliptically shaped lumen of Fructus with the crescent-shaped lumen of Hastings.

Examiner Comments
	The examiner would like to point out an area of clear distinction between the prior art reference of Fructus and Applicant’s invention.  Fructus teaches of an appliance (13) extending to the distal tip (7) and a passage (12) extending from the appliance (13) to a distal end of the distal tip (7), whereby advancement of the appliance (13) to the distal end of the distal tip causes the passage (12) to radially expand outward.  
.

Response to Arguments
Applicant's arguments filed 2/3/2021 have been fully considered but they are not persuasive. 
Regarding Claim 41, Applicant argues Fructus fails to teach a plurality of deformable walls and fails to teach expansion of the working channels in any direction except for the downward direction.
The examiner would like to point out that the claim does not require a plurality of deformable walls, Fructus teaches a radially deformable wall (15) surrounding the distal tip.  Fructus further teaches that the one or more appliances (13) can be disposed within one or more orifices (11), which would result in the expansion of the channels in different directions since the appliances can be disposed within different orifices (Par. 40).
Regarding Claim 41, Applicant argues Fructus fails to teach two uninterrupted, expanding channels.
The examiner disagrees since the channel of Fructus is considered the appliance (13) and passage (12) within orifice (11) which extends continuously from the hub to the 
Applicant argues it would not have been obvious to modify the device of Fructus with the teachings of Belson since Belson fails to teach “wherein the first working channel is configured to accommodate passage of the first object through a proximal portion of the shaft while maintaining the outer dimension of the shaft.”
The examiner respectfully disagrees since Fructus is being used to teach the feature of the channel disposed within the shaft enabling passage of a first object through a proximal portion of the shaft while maintaining the outer dimension of the shaft.  Belson is merely being used as a teaching for the positioning of expandable channels about the circumference of the endoscope shaft.
Applicant argues it would not have been obvious to modify the device of Fructus with the teachings of Monassevitch since Monassevitch fails to teach “wherein the first working channel is configured to accommodate passage of the first object through a proximal portion of the shaft while maintaining the outer dimension of the shaft.”
The examiner respectfully disagrees since Fructus is being used to teach the feature of the channel disposed within the shaft enabling passage of a first object through a proximal portion of the shaft while maintaining the outer dimension of the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430.  The examiner can normally be reached on Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	February 24, 2021